July 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   JUMANA M. BARABARAWI, Appellant

NO. 14-12-00454-CV                          V.

                      MAHAER ABU RAYYAN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Mahaer Abu
Rayyan, signed April 11, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Jumana M. Barabarawi, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.